Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “calculating movement state information of the target object with respect to the detection apparatus according to one or more monitored images; calculating a distance between the target object and the detection apparatus; in response to the distance being not greater than a pre-set distance threshold, estimating, based on first state information including the movement state information, second state information of the target object after a pre-set delay duration; and performing an operation with respect to the target object according to the estimated second state information.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665